UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6486


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LASHAWN DEMONT TINSLEY, a/k/a Eric Peterson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:01-cr-00143-BO-1)


Submitted:   April 24, 2014                    Decided:   May 2, 2014


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


LaShawn Demont Tinsley, Appellant Pro Se.         Jane J. Jackson,
Jennifer P. May-Parker, Assistant United         States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             LaShawn   Demont   Tinsley      appeals   the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a

sentence     reduction    pursuant      to    recent    amendments      to    the

Sentencing Guidelines and the new statutory minimum sentences in

the Fair Sentencing Act (“FSA”).              We have reviewed the record

and   find   no   reversible    error.        Accordingly,    we     affirm   the

district court’s order.         United States v. Tinsley, No. 5:01-cr-

00143-BO-1 (E.D.N.C. filed Mar. 19 & entered Mar. 20, 2013); see

United   States   v.   Black,    737   F.3d    280,    287   (4th    Cir.    2013)

(holding that § 3582(c)(2) does not provide means to apply FSA

minimums), cert. denied, 2014 WL 956495 (2014).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials   before     this    court    and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2